Citation Nr: 0027138	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  93-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma prior to October 7, 1996.

2.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma on or after October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968 and from April 1971 to June 1975.

In January 1992, the RO denied the veteran's claim of 
entitlement to a rating in excess of 30 percent for service-
connected bronchial asthma.  He appealed that determination 
to the Board of Veterans' Appeals (Board), and the case was 
transferred to the Board in August 1993.  In June 1994, the 
Board remanded the matter to the RO for additional 
development.  The RO confirmed and continued the 30 percent 
evaluation by a decision entered in December 1994, and the 
case was thereafter returned to the Board in May 1995.

In February 1996, the Board denied the claim for an increased 
rating.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court), and a joint motion for remand was filed by the 
parties to the appeal in September 1996 (joint motion).  In 
the joint motion, the parties agreed that the schedular 
criteria enumerated in the then-current version of 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, pertaining to the assignment of 
a 60 percent rating for bronchial asthma, were disjunctive in 
nature.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  
That is to say, the parties agreed that a claimant needed to 
demonstrate only "frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication[,]" or "more than 
light manual labor precluded" in order to be entitled to a 
60 percent evaluation.  The parties concluded that the Board 
had erred in its February 1996 decision, inasmuch as it 
appeared that the Board had applied the criteria in a 
conjunctive, rather than disjunctive, fashion.  By order 
dated in September 1996, the Court granted the joint motion, 
vacated the Board's February 1996 decision, and remanded the 
matter to the Board.

Amendments to the criteria employed in rating bronchial 
asthma became effective on October 7, 1996.  See Schedule for 
Rating Disabilities; Respiratory System, 61 Fed. Reg. 46,720 
(1996) (now codified at 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1999)).  In light of those amendments, the Court's 
holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991), and 
the concerns expressed by the parties in the joint motion, 
the Board, in April 1997, remanded the case to the RO for 
further development.  Following a review of additional 
evidence received, the RO, by a rating action entered in 
November 1997, increased the veteran's rating for bronchial 
asthma from 30 to 60 percent, effective from October 7, 1996.  
The 30 percent rating in effect prior to October 7, 1996, was 
confirmed and continued, and the case was returned to the 
Board in April 1998.

In June 1998, the Board again remanded the case to the RO for 
additional development.  The RO confirmed and continued its 
November 1997 decision, and the case was returned to the 
Board in August 2000.


REMAND

When the Board remanded this case in June 1998, it requested 
the RO, among other things, to have the veteran examined for 
purposes of assessing the relative severity of his service-
connected bronchial asthma.  The examining physician was to 
indicate whether, between attacks, the veteran's condition 
was manifested by (1) a lack of clinical findings, (2) 
moderate dyspnea on exertion, (3) marked dyspnea on exertion 
with only temporary relief by medication, or (4) severe 
dyspnea on slight exertion with marked loss of weight or 
other evidence of severe impairment of health.  The examiner 
was also to indicate whether the veteran's bronchial asthma 
precluded more than light manual labor, whether and to what 
extent courses of systemic (oral or parenteral) 
corticosteroids were required, and whether the condition 
required daily use of high dose corticosteroids or immuno-
suppressive medications.

Unfortunately, the requested development has not been 
completed.  Although the veteran was examined in July 1999, 
neither the initial report of that examination, nor an 
addendum to the report, completed in October 1999, contains a 
specific opinion with respect to the appropriate 
characterization of the veteran's condition between attacks, 
or as to whether his condition precludes more than light 
manual labor.  In addition, while the report and addendum 
list medications the veteran uses for asthma, and the 
frequency with which he uses them, neither the report nor the 
addendum indicates with specificity whether any of the listed 
medications can properly be considered systemic (oral or 
parenteral) corticosteroids or immuno-suppressive 
medications.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should have the veteran re-
examined for purposes of assessing the 
relative severity of his service-
connected bronchial asthma.  The 
examiner should review the claims folder 
and a copy of this remand before 
examining the veteran.  The examiner 
should perform all testing necessary to 
a full and complete assessment of the 
veteran's bronchial asthma, including 
pulmonary function testing.  Results of 
pulmonary function testing should 
include percent of predicted values for 
FEV-1 and FEV-1/FVC.  The examiner 
should include in the report of the 
examination a statement as to the 
frequency with which the veteran 
experiences asthmatic attacks, and the 
frequency with which he visits a 
physician for required care of 
exacerbations.  The examiner should also 
indicate which of the following 
statements best describes the veteran's 
condition between attacks:  (1) there is 
a lack of clinical findings; (2) there 
is moderate dyspnea on exertion; (3) 
there is marked dyspnea on exertion with 
only temporary relief by medication; or 
(4) there is severe dyspnea on slight 
exertion with marked loss of weight or 
other evidence of severe impairment of 
health.  The examiner should further 
provide an opinion as to whether the 
veteran's bronchial asthma precludes 
more than light manual labor, and 
whether the veteran's attacks are 
manifested by episodes of respiratory 
failure.  The examiner should then list 
each medication used by the veteran for 
asthma since 1996, and offer an opinion, 
with respect to each such medication, as 
to whether the medication can properly 
be considered (1) a bronchodilator, (2) 
a systemic (oral or parenteral) 
corticosteroid, and/or (3) an immuno-
suppressive medication.  The examiner 
should then indicate the frequency with 
which each medication is or has been 
needed, and whether any of the 
medications are used at levels which can 
properly be considered "high dose."  A 
complete rationale for all opinions 
should be provided.

2.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim of entitlement to an increased 
rating for bronchial asthma.  In so 
doing, the RO should consider and apply 
the more favorable of the old and the 
new rating criteria, as appropriate.  
38 C.F.R. § 4.97, Diagnostic Code 6602 
(1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996); VAOPGCPREC 3-2000 
(April 10, 2000).  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.


After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


